Name: Commission Regulation (EC) No 821/95 of 12 April 1995 on the opening of additional quotas for imports into the Community of certain textile products originating in certain third countries participating in trade fairs organized in 1995 in the European Community
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  cooperation policy;  marketing;  trade;  leather and textile industries
 Date Published: nan

 No L 83/2 I EN I Official Journal of the European Communities 13 . 4. 95 COMMISSION REGULATION (EC) No 821/95 of 12 April 1995 on the opening of additional quotas for imports into the Community of certain textile products originating in certain third countries participating in trade fairs organized in 1995 in the European Community which are applicable to imports of products subject to quantitative limits set out in Annex V of the said Regula ­ tion, with the exception of those relating to flexibilities ; Whereas requests for import authorizations should more ­ over be accompanied by the contract signed at the rele ­ vant fair, as certified by the competent authorities of the Member State where it is held ; Whereas in order to ensure the smooth management of additional quotas, the validity of import authorizations should not extend beyond 12 months from the date of closure of the fair ; Whereas in order to avoid circumvention, issue of import authorizations should only cover products shipped in the supplier country in which they originate no earlier than 30 days after the closure of the relevant fair ; Whereas the measures provided for in this Regulation are in conformity with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries ('), as last amended by Commission Regulation (EC) No 31 69/94 (2), and in particular Article 8 thereof, Whereas additional quotas to those indicated in Annex V to Regulation (EEC) No 3030/93 may be opened when required under special circumstances ; that the Commis ­ sion has received a request to open additional quotas in view of trade fairs to be held in 1995 ; Whereas additional quotas have already been opened for trade fairs in previous years for certain third countries ; Whereas additional quotas for imports of textile products originating in the People's Republic of China have already been established for European trade fairs and it is therefore appropriate to limit the opening of those addi ­ tional quotas for 1995 to products originating in third countries other than China ; Whereas access to the additional quotas should be limited to products which have been exhibited by the exporting countries at the relevant fair and for the quantities agreed to by sales contracts, as certified by the competent authorities of the Member State where the fair is taking place ; Whereas in order to avoid an over-utilization of these additional quotas it appears appropriate to request the Member State of the territory in which the fair is taking place, on the one hand, to ensure that the total amounts covered by certified contracts do not exceed the limits set for these additional quotas and, on the other hand, to inform the Commission after closure of the fair of the total quantities covered by such certified contracts ; Whereas it seems appropriate to apply to imports into the Community of products for which the additional quotas are opened the provision of Regulation (EEC) No 3030/93 HAS ADOPTED THIS REGULATION : Article 1 In addition to the quantitative limits on imports estab ­ lished by Regulation (EEC) No 3030/93, additional quotas shall be opened in respect of the trade fairs to be held in 1995 in the European Community as set out in the Annex hereto . Article 2 1 . Access to the additional quotas referred to in Article 1 shall be limited to such products which have been exhibited by the exporting countries at the fair and for the quantities agreed by a sales contract signed at the rele ­ vant fair as certified by the competent authorities of the Member States where the fair takes place . 2. The competent authorities of the Member State in the territory of which the fair is taking place shall ensure that the total amounts covered by certified contracts do not exceed the limits fixed in the Annex. (') OJ No L 275, 8 . 11 . 1993, p. 1 . (2 OJ No L 335, 23. 12. 1994, p. 33 . 13 . 4. 95 I EN I Official Journal of the European Communities No L 83/3 accompanied by the original of the certified contract referred to in Article 2. 3 . Import authorizations shall only cover products shipped into the Community in the third country in which they originate no earlier than 30 days after the closure of the fair. 4. The period of validity of import authorizations issued in accordance with the previous paragraphs shall not extend beyond 12 months from the date of closure of the fair. 3 . The Commission shall be informed by the relevant Member State not later than 30 days after the closure of the fair of the total quantities covered by contracts certi ­ fied as having been concluded during the fair. This infor ­ mation shall be provided by supplier country and cate ­ gory. Article 3 1 . Without prejudice to subsequent paragraphs imports into the Community of products for which additional quotas have been opened shall be subject to the provi ­ sions of Regulation (EEC) No 3030/93 which are appli ­ cable to imports of products subject to quantitative limits established in Annex V of the said Regulation, with the exception of those relating to flexibilities. 2. Import authorizations can only be issued on the presentation of an export licence bearing in box 9 an indication of the fair and year to which they relate and Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 1995. For the Commission Leon BRITTAN Vice-President No L 83/4 EN Official Journal of the European Communities 13 . 4. 95 ANNEX Additional quotas (or the Berlin trade fair to be held in April 1995 (The complete description of the goods is shown in Annex I of Council Regulation (EEC) No 3030/93) Category Unit Third country Quantitative limit 1 tonnes Pakistan 66 tonnes Peru 66 tonnes Ukraine 10 2 tonnes Peru 74 tonnes Russia 100 4 1 000 pieces Belarus 20 1 000 pieces Bulgaria 71 1 000 pieces Czech Republic 22 1 000 pieces India 454 1 000 pieces Indonesia 212 1 000 pieces Malaysia 94 1 000 pieces Pakistan 225 1 000 pieces Philippines 252 1 000 pieces Singapore 70 1 000 pieces Slovak Republic 22 1 000 pieces Thailand 483 1 000 pieces Ukraine 20 1 000 pieces Vietnam 25 5 1 000 piecÃ ©s ' Belarus 20 1 000 pieces Bulgaria 84 1 000 pieces Hungary 54 1 000 pieces India 252 1 000 pieces Malaysia 42 1 000 pieces Pakistan 215 1 000 pieces Philippines 169 1 000 pieces Poland 150 1 000 pieces Romania 60 1 000 pieces Russia 20 1 000 pieces Singapore 73 1 000 pieces Thailand 206 1 000 pieces Ukraine 60 1 000 pieces Vietnam 20 6 1 000 pieces Czech Republic 40 \ 1 000 pieces Hungary 80 1 000 pieces India 118 1 000 pieces Indonesia 131 1 000 pieces Malaysia 92 I 1 000 pieces Philippines 134 1 000 pieces Poland 125 I 1 000 pieces Romania 150 1 000 pieces Russia 48 1 000 pieces Singapore 70 1 000 pieces Sri Lanka 116 1 000 pieces Slovak Republic 40 1 000 pieces Thailand 187 I 1 000 pieces Vietnam 20 Official No L 83/513 . 4. 95 EN Journal of the European Communities Category Unit Third country Quantitative limit 7 1 000 pieces Bulgaria 42 1 000 pieces Czech Republic 6 1 000 pieces Hungary 64 1 000 pieces India 407 1 000 pieces Indonesia 98 1 000 pieces Philippines 99 1 000 pieces Russia 20 1 000 pieces Singapore 159 1 000 pieces Sri Lanka 99 1 000 pieces Slovak Republic 6 1 000 pieces Thailand 82 1 000 pieces Vietnam 25 8 1 000 pieces Belarus 20 1 000 pieces Bulgaria 156 1 000 pieces Czech Republic 38 1 000 pieces India 323 1 000 pieces Indonesia 218 1 000 pieces Malaysia 82 1 000 pieces Pakistan 158 l 1 000 pieces Philippines 102 1 000 pieces Poland 53 1 000 pieces Romania 280 1 000 pieces Russia 49 1 000 pieces Singapore 90 1 000 pieces Sri Lanka 270 1 000 pieces Slovak Republic 37 1 000 pieces Thailand 101 1 000 pieces Ukraine 20 1 000 pieces Vietnam 220 9 tonnes Pakistan 233 12 1 000 pairs Belarus 20 1 000 pairs Hungary 52 1 000 pairs Poland 80 1 000 pairs Romania 400 1 000 pairs Russia 20 1 000 pairs Thailand 458 1 000 pairs Ukraine 20 14 1 000 pieces Poland 26 15 1 000 pieces Belarus 20 1 000 pieces Czech Republic 25 1 000 pieces Hungary 57 1 000 pieces India 124 1 000 pieces Poland 51 1 000 pieces Romania 68 1 000 pieces Russia 22 1 000 pieces Slovak Republic 24 1 000 pieces Ukraine 20 1 000 pieces Vietnam 20 16 1 000 pieces Poland 22 1 000 pieces Ukraine 20 18 tonnes Vietnam 5 Official 13 . 4. 95No L 83/6 rEN Journal of the European Communities Category Unit Third country Quantitative limit 20 tonnes Belarus 10 \ tonnes Czech Republic 12 tonnes India 294 tonnes Pakistan 149 tonnes Russia 17 tonnes Slovak Republic 12 tonnes Ukraine 10 21 1 000 pieces Philippines 286 1 000 pieces Sri Lanka 240 1 000 pieces Thailand 446 1 000 pieces Vietnam 30 24 1 000 pieces Poland 80 1 000 pieces Thailand 102 26 1 000 pieces Belarus 20 1 000 pieces India 383 1 000 pieces Philippines 95 1 000 pieces Poland 125 1 000 pieces Romania 48 1 000 pieces Thailand 171 1 000 pieces Ukraine 20 27 1 000 pieces Belarus 20 1 000 pieces India 372 29 1 000 pieces India 268 73 1 000 pieces Philippines 287 1 000 pieces Romania 52 1 000 pieces Thailand 70 76 tonnes Czech Republic 20 ----- tonnes Slovak Republic 20 118 tonnes Belarus 10 tonnes Czech Republic 15 tonnes Russia 50 tonnes Slovak Republic 15